DETAILED ACTION

This office action is in response to the application filed on 7/1/2020.  Claims 1-15 are pending.  Claims 1-15 are rejected.  

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2018/0049559 to Jewett et al. (“Jewett”) in view of US Patent 6,523,812 to Spinks et al. (“Spinks”).
Claim 1.  A pocket spring mattress (Jewett, Fig. 4) comprising a plurality of double layer spring units (Jewett does not teach double layered spring units; however Spinks teaches various embodiments of double layered spring units in at least Fig. 1; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the pocketed spring mattress of Jewett with double layered pocketed spring units as taught by Spinks, in order to customize the firmness or other aesthetic factors, such as discussed by Spinks column 4, lines 10-15, of the mattress of Jewett, and furthermore, the combination of the structures of Jewett and Spinks would have simply been combining known prior art elements according to known methods to yield predictable and obvious results) arranged in rows and columns to form a rectangular shaped mattress (Jewett, Fig. 4), each double layer spring unit comprising a first pocket spring unit arranged axially onto a second pocket spring unit (Spinks, Fig. 1 or Fig. 2), and wherein each spring unit comprises a number of springs and a fabric pocket enclosing the springs (Jewett and Spinks both disclose the use of pockets in at least the Abstract), said springs comprising reference springs having a first spring constant and frame springs having a second spring constant being greater than the first spring constant (Jewett anticipates springs of different strengths, or spring constants, in paragraph [0014], additionally Spinks discusses springs with different spring properties in at least column 2, lines 42-43), and wherein frame springs are arranged in at least one of the first and second pocket spring units (Spinks teaches placing springs of different rates of compression in either the top layer or bottom layer of a two spring system, see at least the abstract) of at least one outermost row or column of the double layered spring units in a configuration such that the edge of the mattress is reinforced (see Jewett Fig. 4, and paragraphs [0063]-[0064]).
Claim 2.  The pocket spring mattress according to claim 1, wherein a series of adjacent double layer spring units are attached to each other to form an elongated spring string (Jewett, Fig. 4).
Claim 3.  The pocket spring mattress according to claim 2, wherein each spring string is arranged side by side with another spring string forming an upper spring layer formed by the first pocket spring units, and a lower spring layer formed by the second pocket spring units (Spinks teaches two layers in a spring unit; combining these units into strings as in Jewett Fig. 4 yields the claimed configuration).
Claim 4.  The pocket spring mattress according to claim 1, wherein frame springs are arranged in at least one of the first and second pocket spring units (Spinks Fig. 1, also the abstract teaches “ springs which may be…of equal or differing rates of compression”, therefore Spinks discloses a two layer pocketed spring with one firmer spring and one weaker spring, or with two equally firm springs) of at least two adjacent outermost rows or columns of the double layered spring units (Jewett, Fig. 4).
Claim 5.  The pocket spring mattress according to claim 1, wherein frame springs are arranged only in the first pocket spring units (Spinks Fig. 1, also the abstract teaches “ springs which may be…of equal or differing rates of compression”, therefore Spinks discloses a two layer pocketed spring with one firmer spring and one weaker spring) of two adjacent outermost rows and columns of the double layered spring units, forming a reinforced edge around the circumference of the mattress (Jewett, Fig. 4).
Claim 6.  The pocket spring mattress according to any one of claim 1, wherein frame springs are arranged only in the second pocket spring units (Spinks Fig. 1, also the abstract teaches “ springs which may be…of equal or differing rates of compression”, therefore Spinks discloses a two layer pocketed spring with one firmer spring and one weaker spring) of two adjacent outermost rows and columns of the double layered spring units, forming a reinforced edge around the circumference of the mattress (Jewett Fig. 4).
Claim 7.  The pocket spring mattress according to claim 1, wherein frame springs are arranged in the first and second pocket spring units of two adjacent outermost rows and columns of the double layered spring units, forming a reinforced edge around the circumference of the mattress (Jewett Fig. 4, alternatively, Fig. 13).
Claim 10.  The pocket spring mattress according to claim 2, wherein each spring string comprises between 14 and 16 double layer spring units per meter of spring string, preferably 15 double layered spring units per meter of spring string (Jewett discloses in paragraphs [0005]-[0006] and [0049] that the number of springs depends on the chosen size of the mattress, as well as other factors such as spring characteristics; Jewett Fig. 4 discloses a mattress that is 22 springs wide by 31 springs long; Applicant’s disclosed mattress in Figs. 1-2 is 16 springs wide by 28 springs long; assuming standard mattress sizes, the number of springs per meter disclosed by Jewett are comparable to that which is disclosed by Applicant, and in view of the disclosure of Jewett, it would have been obvious to select a size of spring that yields 15 springs per meter, as a matter of design choice for the spring characteristics, at least because there is no criticality to the number of springs per meter and any number could be choses for aesthetic reasons) and wherein each spring string is attached by means of an adhesive, preferably hot melt adhesive, side by side to another spring string (Jewett paragraph [0048] discloses that “multiple rows and columns of pocketed springs [are] bound together by gluing, welding or any other conventional assembly process”).
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2018/0049559 to Jewett et al. (“Jewett”) and US Patent 6,523,812 to Spinks et al. (“Spinks”), in view of US Patent Application Publication 2010/0257675 to DeMoss.
Claim 8.  The pocket spring mattress according to any one of the preceding claim 1, wherein the second spring constant of the frame springs is at least 15%, and preferably at least 30% higher than the first spring constant of the reference springs (Jewett and Spinks do not disclose specific spring constants or specific wire gauge although Jewett paragraph [0014] does disclose that wire gauge can be varied to provide different spring characteristics; DeMoss teaches in paragraphs [0023]-[0024] that spring constants used in mattress are known to vary between 0.45-1.9 lb/inch, the larger end of the range being approximately 422% greater than the smaller end, and reads on Applicant’s claim of a spring constant that is “at least 30% higher”; it would have been obvious to one having ordinary skill in the art at the time the invention was made to select any spring constant within this range, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice; In re Leshin, 125 USPQ 416).
Claim 9.  The pocket spring mattress according to claim 1, wherein a material of the fabric pocket is a nonwoven fabric material comprising thermoplastic material (while Jewett discloses pocketed springs, Jewett does not discuss details of the material of these pockets because such details are well known in the art, such as disclosed by DeMoss, which teaches the use of a thermoplastic pocket material in paragraph [0027]; it would have been obvious to use thermoplastic coil pockets on the mattress of Jewett since doing so would have simply been combining prior art elements according to known methods to yield predictable and obvious results).
Claim 10.  The pocket spring mattress according to claim 2, wherein each spring string comprises between 14 and 16 double layer spring units per meter of spring string, preferably 15 double layered spring units per meter of spring string (Jewett discloses in paragraphs [0005]-[0006] and [0049] that the number of springs depends on the chosen size of the mattress, as well as other factors such as spring characteristics; Jewett Fig. 4 discloses a mattress that is 22 springs wide by 31 springs long; Applicant’s disclosed mattress in Figs. 1-2 is 16 springs wide by 28 springs long; assuming standard mattress sizes, the number of springs per meter disclosed by Jewett are comparable to that which is disclosed by Applicant, and in view of the disclosure of Jewett, it would have been obvious to select a size of spring that yields 15 springs per meter, as a matter of design choice for the spring characteristics, at least because there is no criticality to the number of springs per meter and any number could be choses for aesthetic reasons) and wherein each spring string is attached by means of an adhesive, preferably hot melt adhesive, side by side to another spring string (Jewett does not discuss details of connecting spring strings, because such details are well known in the art, such as disclosed by DeMoss, which teaches the use of a “thermal welding procedure” and the connecting spring strings by “welding or gluing”, it would have been obvious to use thermoplastic coil pockets on the mattress of Jewett since doing so would have simply been applying a known technique to a known device to yield predictable and obvious results).
Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2018/0049559 to Jewett et al. (“Jewett”) and US Patent 6,523,812 to Spinks et al. (“Spinks”), in view of US Patent Application Publication 2007/0130883 to Takahashi et al. (“Takahashi”).
Claim 11.  A method for manufacturing a plurality of double layer spring units arranged in a spring string configured to form a mattress according to claim 1, wherein the method comprises the steps of: determining if a reference wire or a frame wire is to be used to form upper spring of the first pocket spring units and if a reference wire or a frame wire is to be used to form lower spring of the second pocket spring units, feeding the determined upper wire and the determined lower wire(Jewett and Spinks teach Applicant’s structures as recited in claim 1, regarding method steps, Takahashi teaches methods that are applicable to constructing those structures, specifically Takahashi discusses selecting two different wire gauges in paragraph [0009]; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to construct the apparatus of Jewett, as modified by Spinks, by the methods of Takahashi since doing so would have simply been applying a known technique to a known device to yield predictable and obvious results), heating the determined wires (Takahashi paragraph [0080] teaches heat treatment), bending the determined upper wire and the determined lower wire (the wires of Takahashi is bent into a spring by “two or more coil spring producing apparatuses”), cutting each wire to form an upper spring and a lower spring (Takahashi teaches turning wire into springs with two or more coil spring producing apparatuses), placing each spring in a fabric pocket (Takahashi paragraph [0009] discloses placing “the coil springs individually into the bags”), and sealing the pockets by means of welding (Takahashi, paragraph [0081] and Fig. 11 teach heat welded seams) forming a double layer spring unit (Jewett in view of Spinks make obvious a double layer spring unit as discussed above with respect to claim 1).
Claim 12.  The method according to claim 11, further comprising arranging the upper spring and the lower spring in a common pocket, and sealing the pocket around the springs and between the upper spring and the lower spring thereby forming one pocket for the upper layer and one pocket for the lower layer, thus forming two pocket spring units together forming the double layer spring unit (Spinks teaches a pocket with two sub-pockets in column 1, lines 50-55).
Claim 13.  The method according to claim 11, wherein the fabric material is cut to form a spring string after a predetermined number of double layered spring units are formed (Jewett teaches in paragraph [0049] that the number of springs in a string of springs can vary depending on the size of the mattress that is being constructed).
Claim 14.  The method according to claim 13, further comprising attaching each spring string by means of an adhesive, preferably hot melt adhesive, or by ultra-sonic welding, side by side to another spring string (Jewett paragraph [0048] discloses “gluing the sides of the strings together in an assembly machine” and also discloses “gluing, welding or any other conventional assembly process”).
Claim 15.  The method according to claim 12, further comprising sealing the pockets by means of ultra-sonic welding (Jewett discloses “welding” in paragraph [0048] and “ultrasonically” welding in paragraph [0004]).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MYLES A THROOP/Primary Examiner, Art Unit 3673